DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 03/29/2022 has been considered by the Examiner and made of record in the application file.

Reasons for Allowance
	Claims 2 and 12 are cancelled.
	Claims 1 and 3-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses “a data acquisition unit that acquires a captured image showing a drop target of a work machine in which a transport object is dropped; and a position specifying unit that specifies a position of a predetermined part of the drop target shown in the captured image based on the captured image and the position specifying model, the position specifying model being a trained model which outputs a position of a predetermined part of a drop target shown in an image when the image is input, the position specifying model outputting information indicating the position of the part in the image, and the position specifying unit specifying a three-dimensional position of the part based on the output information indicating the position of the part in the image by inputting the captured image to the position specifying model.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665